


109 HR 6125 IH: To prohibit discrimination by group health plans and

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6125
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform, and in addition to the Committees on
			 Education and the
			 Workforce, Energy and
			 Commerce, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit discrimination by group health plans and
		  employers based on genetic information.
	
	
		1.Short titleThis Act may be cited as the Taxpayer
			 Protection from Genetic Discrimination Act of 2006.
		2.No
			 discrimination by group health plans based on genetic information
			(a)No
			 discrimination in group premiumsA group health plan sponsored by a covered
			 entity, or a health insurance issuer offering group health insurance coverage
			 in connection with a group health plan sponsored by a covered entity, shall not
			 adjust premium or contribution amounts for a group on the basis of genetic
			 information concerning an individual in the group or a family member of the
			 individual (including information about a request for or receipt of genetic
			 services by an individual or family member of such individual).
			(b)Limitation on
			 requesting or requiring genetic testing
				(1)In
			 generalA group health plan sponsored by a covered entity, or a
			 health insurance issuer offering health insurance coverage in connection with a
			 group health plan sponsored by a covered entity, shall not request or require
			 an individual or a family member of such individual to undergo a genetic
			 test.
				(2)Rule of
			 constructionNothing in paragraph (1) shall be construed
			 to—
					(A)limit the
			 authority of a health care professional who is providing health care services
			 with respect to an individual to request that such individual or a family
			 member of such individual undergo a genetic test;
					(B)limit the
			 authority of a health care professional who is employed by or affiliated with a
			 group health plan or a health insurance issuer and who is providing health care
			 services to an individual as part of a bona fide wellness program to notify
			 such individual of the availability of a genetic test or to provide information
			 to such individual regarding such genetic test; or
					(C)authorize or
			 permit a health care professional to require that an individual undergo a
			 genetic test.
					3.Limitation on use
			 of generic information in employment
			(a)Use of genetic
			 informationIt shall be an unlawful employment practice for any
			 covered entity—
				(1)to fail or refuse
			 to hire or to discharge any employee, or otherwise to discriminate against any
			 employee with respect to the compensation, terms, conditions, or privileges of
			 employment of the employee, because of genetic information with respect to the
			 employee (or information about a request for or the receipt of genetic services
			 by such employee or family member of such employee); or
				(2)to limit,
			 segregate, or classify the employees of the covered entity in any way that
			 would deprive or tend to deprive any employee of employment opportunities or
			 otherwise adversely affect the status of the employee as an employee, because
			 of genetic information with respect to the employee (or information about a
			 request for or the receipt of genetic services by such employee or family
			 member of such employee).
				(b)Acquisition of
			 Genetic InformationIt shall be an unlawful employment practice
			 for a covered entry to request, require, or purchase genetic information with
			 respect to an employee or a family member of the employee (or information about
			 a request for the receipt of genetic services by such employee or a family
			 member of such employee) except—
				(1)where a covered
			 entity inadvertently requests or requires family medical history of the
			 employee or family member of the employee;
				(2)where—
					(A)health or genetic
			 services are offered by the covered entity, including such services offered as
			 part of a bona fide wellness program;
					(B)the employee
			 provides prior, knowing, voluntary, and written authorization;
					(C)only the employee
			 (or family member if the family member is receiving genetic services) and the
			 licensed health care professional or board certified genetic counselor involved
			 in providing such services receive individually identifiable information
			 concerning the results of such services; and
					(D)any individually
			 identifiable genetic information provided under subparagraph (C) in connection
			 with the services provided under subparagraph (A) is only available for
			 purposes of such services and shall not be disclosed to the covered entity
			 except in aggregate terms that do not disclose the identity of specific
			 employees;
					(3)where an covered
			 entity requests or requires family medical history from the employee to comply
			 with the certification provisions of section 103 of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2613) or such requirements under State family and
			 medical leave laws;
				(4)where an covered
			 entity purchases documents that are commercially and publicly available
			 (including newspapers, magazines, periodicals, and books, but not including
			 medical databases or court records) that include family medical history;
			 or
				(5)where the
			 information involved is to be used for genetic monitoring of the biological
			 effects of toxic substances in the workplace, but only if—
					(A)the covered entity
			 provides written notice of the genetic monitoring to the employee;
					(B)(i)the employee provides
			 prior, knowing, voluntary, and written authorization; or
						(ii)the genetic monitoring is required
			 by Federal or State law;
						(C)the employee is
			 informed of individual monitoring results;
					(D)the monitoring is
			 in compliance with—
						(i)any
			 Federal genetic monitoring regulations, including any such regulations that may
			 be promulgated by the Secretary of Labor pursuant to the Occupational Safety
			 and Health Act of 1970 (29 U.S.C. 651 et seq.), the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), or the Atomic Energy Act of 1954
			 (42 U.S.C. 2011 et seq.); or
						(ii)State genetic
			 monitoring regulations, in the case of a State that is implementing genetic
			 monitoring regulations under the authority of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 651 et seq.); and
						(E)the covered
			 entity, excluding any licensed health care professional or board certified
			 genetic counselor that is involved in the genetic monitoring program, receives
			 the results of the monitoring only in aggregate terms that do not disclose the
			 identity of specific employees.
					(c)Preservation of
			 protectionsIn the case of information to which any of paragraphs
			 (1) through (5) of subsection (b) applies, such information may not be used in
			 violation of subsection (a) or section 2.
			4.Relief
			(a)Cause of
			 actionAny employee or family member of an employee of a covered
			 entity who has been adversely effected by a covered entity’s violation of
			 section 2 or 3 shall have a cause of action in Federal court for both
			 compensatory and punitive damages.
			(b)Limitation on
			 punitive damagesIn such a case, punitive damages shall not
			 exceed be 30 percent of compensatory damages.
			5.Definitions
			(a)Covered
			 entityIn this Act, the term covered entity refers
			 to any agency or part of the Federal Government, any State or local entity that
			 receives Federal funds, or a Federal contractor.
			(b)Family
			 memberIn this Act, the term family member means
			 with respect to an individual—
				(1)the spouse of the
			 individual;
				(2)a
			 dependent child of the individual, including a child who is born to or placed
			 for adoption with the individual; and
				(3)all other
			 individuals related by blood to the individual or the spouse or child described
			 in paragraph (1) or (2).
				(c)Genetic
			 information
				(1)In
			 generalIn this Act the term genetic information
			 means, with respect to an individual, information—
					(A)about an
			 individual’s genetic tests;
					(B)about the genetic
			 tests of family members of the individual; or
					(C)about the
			 occurrence of a disease or disorder in family members of the individual.
					(2)ExclusionsSuch
			 term does not include information about the sex or age of an individual.
				(d)Genetic
			 test
				(1)In
			 generalIn this Act, the term genetic test means
			 an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that
			 detects genotypes, mutations, or chromosomal changes.
				(2)ExceptionsSuch
			 term does not include—
					(A)an analysis of
			 proteins or metabolites that does not detect genotypes, mutations, or
			 chromosomal changes; or
					(B)an analysis of
			 proteins or metabolites that is directly related to a manifested disease,
			 disorder, or pathological condition that could reasonably be detected by a
			 health care professional with appropriate training and expertise in the field
			 of medicine involved.
					(e)Genetic
			 servicesIn this Act, the term genetic services
			 means—
				(1)a
			 genetic test;
				(2)genetic counseling
			 (such as obtaining, interpreting, or assessing genetic information); or
				(3)genetic
			 education.
				
